Citation Nr: 1527117	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-36 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1967 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2015, the Veteran had a personal hearing with the undersigned member of the Board. 


FINDING OF FACT

The Veteran's PTSD is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted if it is shown a Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service.  38 C.F.R. §§ 3.303 (2014).  To establish entitlement to service connection, there must be:  (1) evidence establishing a diagnosed disability at some point since the filing of the claim; (2) evidence establishing the in-service incurrence or aggravation of a relevant disease or injury; and, (3) evidence that there is a relationship between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, there must be:  (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), which requires it be diagnosed in accordance with the DSM; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The Veteran's stressor has been conceded, however, his claim has been denied because his PTSD was not diagnosed by VA physicians in accordance with the DSM, and none of his other acquired psychiatric disabilities were found to be related to service.  

The September 2010 VA examination report, with November 2010 addendum, did not diagnose PTSD.  The examiner found that he did not meet the DSM criteria, specifically the criteria requiring frequency and duration of his symptoms.  Anxiety disorder was also diagnosed, but no opinion was given as to whether it was related to service. 

The Veteran submitted an August 2011 private opinion from his treating physician that opined the Veteran did meet the DSM criteria.  Specifically, he found the Veteran persistently reexperienced the traumatic events, through intrusive memories, dreams, and dissociative flashbacks.  He said the Veteran experienced intense psychological distress at exposures to reminders of his time in Vietnam, and he persistently avoided reminders of service.  The Veteran has experienced persistent symptoms of increased arousal for over a month, and it has caused clinically significant distress.  He further opined that the Veteran's PTSD likely contributed to or led to the delusion that caused him to murder a former co-worker, noting that the Veteran felt he was in a position wherein he needed to kill or he would have been killed himself, which has always been his justification for killing enemies while in Vietnam.  The physician indicated that the Veteran's symptoms consistent with PTSD were numerous, too numerous to include in a report, but could be aggregated if necessary.  He expressed surprise and bewilderment at the denial of the Veteran's claim.

The Veteran was given another VA examination in September 2013, and the examiner again found the Veteran did not meet the criteria under the DSM.  The examiner noted note that the Veteran had some delusions that appeared to be remnants from his service, but he also noted that the Veteran has had other delusions since service that were completely unrelated.  He opined that the Veteran's only psychiatric diagnosis was schizophrenia, and that his presentation at the examination endorsed he was then delusional and suffering from psychosis. 

The Board finds the private opinion to be more probative than the two VA examinations.  His private physician noted that he had been treating the patient for seven years at that point, and that the Veteran had been hospitalized in a state facility and treated by a consistent team of physicians for over 20 years.  Because he is an inpatient, his treatment providers have a comprehensive level of knowledge regarding his mental health symptoms.  He also indicated that the Veteran was not very open about his combat experiences, and it was not until he was undergoing intensive individual therapy that he began to provide details regarding his trauma.  Therefore, it is likely that he was reluctant to open up to VA examiners, who only would have seen him one time.  

The Board therefore finds that the August 2011 private opinion is more probative than the VA examiners' opinions.  Accordingly, this claim must be granted.  38 C.F.R. §§  3.303, 3.304(f).

ORDER

Service connection for PTSD is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


